DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 2/7/2022. Claims 1, 3, 5-11, 13, and 15-19 are presently pending and are presented for examination.  Per Applicant’s election dated 9/1/2021, claims 8-9 and 18-19 are withdrawn from further consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Applicant' s amendments, see page 10 of Remarks document, filed 2/7/2022, have been fully considered and are persuasive.  The Objections to the Specification and Claims have been withdrawn. 

Response to Arguments
Applicant's argument, see page 12 of Remarks document, filed 2/7/2022, have been fully considered but they are not persuasive.  The Applicant has argued that Kidston does not teach “using the interrupted event to initiate a step of determining whether a target SOC of the battery is capable of being achieved at a currently set departure time” however, Kidston merely provides a charging status and notifies a user of the charging status, such as a power outage (see at least [0040]) and Buia was cited in the previous action (CTNF 11/5/2021) as disclosing “determining whether the target SOC of the battery is capable of being achieved at a currently set departure time” (see at least [0039]).  The previous limitation, [0035] of Buia was cited, which detailed the selection of appropriate charging profiles such that a target SOC can be attained prior to a set departure time (see at least [0035]).  Because of the inclusion within the wherein clause, this citation should not be overlooked when considering combined teachings of the cited references.  Modifying Buia with the teachings of Kidston would allow for a user to select a different charging profile more appropriate to compensate for the aforementioned power outage, thus allowing the battery to reach a target SOC prior to the set departure time.
Applicant's argument, see page 13 of Remarks document, filed 2/7/2022, have been fully considered but they are not persuasive.  The Applicant has argued that neither Buia nor Kidston disclose or teach “determining minimum charging power based on the additionally required charging amount and a time remaining until the currently set departure time” however the Examiner respectfully disagrees.  As cited in former claim 14, the Examiner relies on the teachings of both limitations to teach                     
                        P
                        =
                        
                            
                                W
                            
                            
                                t
                            
                        
                    
                 with the variables disclosed in [0037] and [0041].
A detailed rejection follows below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“…the hybrid controller unit is configured to…monitor…” in claim 11
“…the hybrid controller unit is configured to…determine…” in claim 11
“…the hybrid controller unit is configured to…perform…” in claim 11
“…the hybrid controller unit is configured to determine
“…the hybrid controller unit is configured to…compare…” in claim 13
“…the hybrid controller unit is configured to determine…” in claim 15
“…the hybrid controller unit is configured to…perform…” in claim 15
“…the hybrid controller unit is configured to determine…” in claim 16
“…the hybrid controller unit is configured to perform…” in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations are as follows:
"The terms "unit", "-or/er" and "module" described in the specification indicate a unit for processing at least one function or operation, which may be implemented by hardware (e.g., a processor), software or a combination thereof." [0047]
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buia et al. (US-2015/0314690; hereinafter Buia; already of record) in view of Kidston et al. (US-2011/0191220; hereinafter Kidston; already of record).
Regarding claim 11, Buia discloses a plug-in hybrid vehicle (see Buia at least Abs), comprising: 
a motor (see Buia at least [0013]); 
an engine (see Buia at least [0023]); and 
a hybrid controller unit (see Buia at least [0020] control module 54 or control module 40), 
wherein the hybrid controller unit is configured to: 
…reserved charging using external power is set based on a departure time and a target state of charge (SOC) of a battery (see Buia at least [0035], [0037], and [0038]), 
determine whether the target SOC of the battery is capable of being achieved at a currently set departure time (see Buia at least [0039] in addition to the Response to Arguments section of the current Office Action) … 
perform series charging using the engine and the motor upon determining that the target SOC of the battery is incapable of being achieved (see Buia at least [0039], [0017], [0021], and [0024] where step 130 is executed to charge the vehicle by a default method if there is insufficient time to complete reserved charging.  The battery charger is detailed to receive power from external and/or internal sources, such as motor 32 and engine 36).
…
wherein the hybrid controller unit is configured to determine an additionally required charging amount corresponding to a difference between the target SOC of the battery and the determined SOC of the battery (see Buia at least [0037] where a current SOC level (determined SOC) is compared to a full SOC level (target SOC)) and configured to determine minimum charging power based on the additionally required charging amount and a time remaining until the currently set departure time (see Buia at least [0041] and Fig 4 where departure time and desired SOC are used to find the most efficient timeframe to charge the vehicle’s battery.  Additionally, see the Response to Arguments section of the current Office Action).
However, Buia does not explicitly disclose:
…monitor whether change in charging environment has occurred when…
…when the charging environment has been changed, and…
…wherein the change in charging environment includes at least one of change in the departure time or instability of the external power, and…
Kidston, in the same field of endeavor, teaches: 
monitor whether change in charging environment has occurred (see Kidston at least [0040]) when…
…when the charging environment has been changed (see Kidston at least [0040] in addition to the Response to Arguments section of the current Office Action), and…
…wherein the change in charging environment includes at least one of change in the departure time or instability of the external power (see Kidston at least [0040]), and…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid controller unit as disclosed by Buia with a change in charging environment monitoring system as taught by Kidston for the benefit of monitoring a vehicle’s charging profile and having complete control over the system (see Kidston at least [0005] and [0010]).
Regarding claim 13, Buia in view of Kidston teach the plug-in hybrid vehicle according to claim 11, wherein the hybrid controller unit is configured to determine an SOC of the battery at the currently set departure time and compare the determined SOC of the battery with the target SOC of the battery (see Buia at least [0037] where step 118 determines the amount of charge needed for a full charge (target SOC) and compares it to the current SOC (determined SOC)).
Regarding claim 1, Buia in view of Kidston teach the analogous material of that in claim 11 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 3, Buia in view of Kidston teach the analogous material of that in claim 13 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 10, Buia in view of Kidston teach the analogous material of that in claim 11 as recited in the instant claim and is rejected for similar reasons.  Additionally, Buia discloses a non-transitory computer-readable recording medium having a program recorded thereon, the program to direct a processor to perform the acts (see Buia at least [0020])…

Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Buia in view of Kidston as applied to claim 11 above, and further in view of Dalum (US-9283954; already of record).
Regarding claim 15, Buia in view of Kidston teach the plug-in hybrid vehicle according to claim 11.  However, neither Buia nor Kidston teach the hybrid controller unit is configured to determine an optimal-efficiency operating point based on the minimum charging power and to perform the series charging at the determined optimal-efficiency operating point.
Dalum, in the same field of endeavor, teaches the hybrid controller unit is configured to determine an optimal-efficiency operating point based on the minimum charging power and to perform the series charging at the determined optimal-efficiency operating point (see Dalum at least Fig 4, Fig 5, and col 16 line 63 – col 17 line 6 where it is determined if series charging can be done at a specific location based on a variety of factors, and if it is more efficient to recharge a vehicle at that location, use series charging at the most efficient time and location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug-in hybrid vehicle as taught in the combination of Buia and Kidston with a charge efficiency determination as taught by Dalum so that the vehicle can operate at its peak and prolong the battery life while also saving an owner money (see Dalum at least col 2 lines 27-31).
Regarding claim 16, Buia in view of Kidston and further in view of Dalum teach the plug-in hybrid vehicle according to claim 15, wherein the hybrid controller unit is configured to determine, as the optimal-efficiency operating point, an operating point having highest charging efficiency among operating points having charging power equal to or greater than the minimum charging power (see Dalum at least col 16 line 63 – col 17 line 6 where the most efficient charging point is determined and utilized, while less efficient points charging points are avoided).

Regarding claim 17, Buia in view of Kidston teach the plug-in hybrid vehicle according to claim 11, wherein, when the change in charging environment is instability of the external power (see Kidston at least [0040]) the hybrid controller unit is configured to perform the … charging later such that charging is completed at the currently set departure time (see Buia at least [0048] where multiple schedules are created and can be used depending on different circumstances, each of the schedules completing a desired level of battery charging prior to a departure time.  While Buia additionally describes other charging methods aside from external charging, the schedules have been created with the intended method being that of external charging).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hybrid controller unit as disclosed by Buia with a change in charging environment monitoring system as taught by Kidston for the same reasons as described in claim 11.
However, neither Buia nor Kidston explicitly teach …perform the series charging…
Dalum, in the same field of endeavor, teaches …perform the series charging (see Dalum at least Fig 4, Fig 5, and col 16 line 63 – col 17 line 6 where it is determined if series charging can be done based on a variety of factors)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plug-in hybrid vehicle as taught in the combination of Buia and Kidston with a series charging via regenerative braking as taught by Dalum for the benefit of harnessing otherwise wasted energy to charge a vehicle’s battery by way of the engine and motor of the vehicle (see Dalum
Regarding claim 5, Buia in view of Kidston and further in view of Dalum teach the analogous material of that in claim 15 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 6, Buia in view of Kidston and further in view of Dalum teach the analogous material of that in claim 16 as recited in the instant claim and is rejected for similar reasons.
Regarding claim 7, Buia in view of Kidston and further in view of Dalum teach the analogous material of that in claim 17 as recited in the instant claim and is rejected for similar reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/3/2022